Citation Nr: 0406525	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1955.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision that denied the 
veteran's claim of entitlement to TDIU due to service-
connected disabilities.  The veteran submitted a notice of 
disagreement (NOD) in July 1999, and the RO issued a 
statement of the case (SOC) in that same month.  The veteran 
submitted a substantive appeal in August 1999.

In November 2000, and again in June 2003, the Board remanded 
the case to the RO for additional development.  In August 
2002, and again in August 2003, the RO issued a supplemental 
Statement of the Case, reflecting the continued denial of a 
TDIU, and returned the case to the Board.

The Board observes that, in October 2002, the veteran 
submitted written notice of his decision to withdraw his 
power of attorney in favor of the American Legion, and has 
elected to pursue his claim pro se.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service connection is in effect for the following 
disabilities:  Surgical fusion, left ankle and left subtalar 
joint, with 1/2 inch shortening of the extremity, rated as 20 
percent disabling; sciatic neuropathy, left lower extremity, 
rated as 20 percent disabling; osteoarthritis, left knee, 
rated as 10 percent disabling; scars, surgical, left leg, 
ankle and dorsum of left foot, rated as 0 percent disabling; 
disuse, muscular wasting, muscles of left thigh and calf, 
rated as 0 percent disabling; degenerative joint disease, 
status-post total knee arthroplasty, right knee, rated as 30 
percent disabling; and degenerative changes, lumbar spine 
associated with surgical fusion, left ankle and left subtalar 
joint, with 1/2 inch shortening of the extremity, rated as 10 
percent disabling.  The combined rating for these 
disabilities is 70 percent, taking into account the bilateral 
factor.  

3.  The veteran has at least 16 years of education and 
training, and work experience as a deputy sheriff in law 
enforcement, although he has not worked since 1994. 

4.  The veteran's combined disabilities are of such nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation, and a VA physician has 
indicated that it is impossible to separate the effects of 
service-connected and nonservice-connected disability 
affecting the left lower extremity.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for a TDIU, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

II.  Factual Background

The veteran submitted a claim for a TDIU in May 1998.  On the 
application, the veteran noted that he had a high school 
education and had attended a business college for 4 years; he 
had last worked full-time in June 1994 and had not had any 
other education or training before or after he became too 
disabled to work.  The veteran also reported that the last 
job he held, beginning in 1989, was in law enforcement as a 
deputy sheriff.

VA hospital records, dated in June 2001, show that the 
veteran underwent a left above-knee amputation, due to a 
history of chronically painful left lower extremity, 
secondary to Paget's disease.

A report of VA examination, dated in April 2002, shows an 
assessment of status-post traumatic injury to the left ankle 
and left Achilles tendon necessitating tendon transfers, 
which resulted in wound breakdown, pedicle flap transfer, 
continued bone pain ultimately diagnosed as Paget's disease, 
which resulted in above-knee amputation.  The assessment also 
included progressive degenerative arthrosis of the right 
knee, which had necessitated a total knee arthroplasty.

The veteran underwent a VA examination in July 2003.  His 
medical history reflects that the veteran was involved in a 
jeep accident in 1952, sustaining an Achilles tendon rupture.  
Because of difficulty with this healing, in 1954, the veteran 
underwent an anterior tibial tendon transfer and was placed 
in a cast.  The wound ultimately became infected and the cast 
removed, and the veteran required a brace (ankle-foot 
orthosis) to wear for many years.  He later had an ankle 
fusion performed on the left side in 1975, and underwent a 
left above-knee amputation in 2001. The veteran gradually 
began having problems with his right knee, which led to 
degenerative joint disease and eventually a total knee 
arthroplasty in 1997.  The veteran continues to have a 
burning and shooting pain from the midline to the lateral 
aspect of his right knee.  The veteran also has had chronic 
low back pain for many years, with occasional right posterior 
thigh radicular pain.  He takes medication at times to help 
him sleep.

Examination of the left lower extremity revealed a well-
healed, above-knee amputation.  Range of motion of the right 
knee was from 3 degrees to 120 degrees.  The right knee was 
stable, with some decreased sensation noted along the 
anterior knee and the distribution of the inferior patellar 
branch of the saphenous nerve.  Examination of the low back 
revealed a negative straight leg raising on the right; 
neither straight leg raising nor elicitation of any Achilles 
or patellar tendon reflexes could be tested on the left, due 
to amputation.  The physician noted some tenderness to 
palpation in the lumber spine, increasing towards the lower 
lumbar spine; range of motion of the lumbar spine could not 
be tested because the veteran could not support himself on 
his one leg.

The physician diagnosed the following:  (1) status-post left 
above-knee amputation for chronic osteomyelitis, secondary to 
a post-surgical infection during service; (2) status-post 
right total knee arthroplasty for degenerative joint disease; 
and (3) degenerative disc disease of the lumbosacral spine.  
The physician opined that the veteran was unable to obtain 
any gainful employment which would require any mobility or 
any standing-adding that, the veteran may be able to obtain 
a job which would be solely a sitting-type job.  The 
physician indicated that the veteran's medical problems were 
complex, and there was no way to separate the veteran's 
service-connected right knee and lumbar spine problems from 
his left lower extremity, which he was surprised to learn is 
not service-connected.  The physician added that the 
veteran's unemployability is based on a decreased mobility, 
affected obviously by the left above-knee amputation, but 
also by the right knee and low back.


II.  Legal Analysis

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Service connection is currently in effect for the following 
disabilities: surgical fusion, left ankle and left subtalar 
joint, with 1/2 inch shortening of the extremity, rated as 20 
percent disabling; sciatic neuropathy, left lower extremity, 
rated as 20 percent disabling; osteoarthritis, left knee, 
rated as 10 percent disabling; scars, surgical, left leg, 
ankle and dorsum of left foot, rated as 0 percent disabling; 
disuse, muscular wasting, muscles of left thigh and calf, 
rated as 0 percent disabling; degenerative joint disease, 
status-post total knee arthroplasty, right knee, rated as 
30 percent disabling; and degenerative changes, lumbar spine 
associated with surgical fusion, left ankle and left subtalar 
joint, with 1/2 inch shortening of the extremity, rated as 10 
percent disabling.  The combined rating for these 
disabilities is 70 percent, taking into account the bilateral 
factor.  38 C.F.R. § 4.25.  

The Board notes that, in this case, the veteran's left above-
knee amputation in 2001 is not service-connected (although 
the July 2003examiner indicated some surprise that it was 
not).  However, the veteran has been granted service 
connection for various disabilities of the left lower 
extremity, the majority of which have been in effect for 
20 years and are protected from reduction, pursuant to 
38 U.S.C.A. § 110 (West 2002) and 38 C.F.R. § 3.951(b).  As 
these disabilities are considered one disability , pursuant 
to the provisions of 38 C.F.R. § 4.16(a), the veteran 
satisfies the threshold percentage requirements of that 
regulatory provision.  The remaining question, then, is 
whether the veteran's service-connected disabilities render 
him unemployable.  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the record shows that the veteran has at least 
16 years of education, and has work experience as a deputy 
sheriff, although he has not worked since June 1994.  The 
Board also finds that the record includes competent evidence 
suggesting that the veteran is unemployable, due primarily to 
the veteran's service-connected disabilities and his above-
the-knee amputation of the left lower extremity.   

The July 2003 VA examiner concluded that the veteran was 
unable to obtain any gainful employment that would require 
mobility or standing.  While that VA physician also noted 
that the veteran might be able to sustain some employment 
while working at a sitting-type job, this aspect of the 
opinion appears to somewhat speculative, and not supported by 
references to other evidence of record.  For example, the VA 
physician did not indicate whether the veteran would be able 
to stay seated, performing administrative tasks, for the 
duration of a normal workday in gainful employment.  

Review of the claims file reveals that, because of service-
connected degenerative changes affecting the veteran's lumbar 
spine, he has chronic low back pain and takes medication.  
While the evidence shows that the veteran's service-connected 
back and right knee disabilities decrease his mobility, the 
Board points out that the severity of these disabilities 
might also prevent him from engaging in, for example, 
sedentary work or manual labor.  On VA examination in July 
2003, the physician was unable to test the veteran's range of 
motion of his lumbar spine and its severity, due to 
complications that involved the left above-knee amputation, 
although that examiner identified the veteran's back and 
right knee disabilities as factors in the veteran's 
unemployability.  

As to the question of the extent of whether the veteran's 
service-connected disabilities, alone, render him veteran 
unemployable, the Board notes that it is significant that the 
July 2003 VA examiner indicated that it was not possible to 
separate the symptoms and effects of the veteran's service-
connected disabilities from nonservice-connected disabilities 
involving his left lower extremity.  Under these 
circumstances, the reasonable doubt doctrine requires VA to 
attribute the total extent of impairment to the veteran's 
service-connected disability.   See  Mittleider v. West, 11 
Vet. App. 181, 183 (1998).  To do so in this case appears 
consistent with evidence indicating that the veteran's 
service-connected disabilities were a significant factor that 
prevented him from continuing his employment in law 
enforcement in 1994, several years prior to the left above-
knee amputation.

Considering the totality of the evidence in this case and 
affording the veteran the benefit of the doubt (see 38 C.F.R. 
§ 3.102 and 38 U.S.C.A. § 5107(b)), the Board finds that the 
criteria for a total rating based on unemployability due to 
service-connected disabilities are met.  




ORDER

A total rating for compensation purposes, based on individual 
unemployability due to service-connected disabilities, is 
granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



